DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 18 November 2021.  As directed by the amendment: claims 1, 3 & 5 have been amended, claims 2 & 6-20 have been cancelled, and claims 21-23 have been added.  Thus, claims 1, 3-5 & 21-23 are presently pending in this application.
Applicant’s amendments have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one new 35 U.S.C. 112(b) rejection has been necessitated by the amendments, as set forth below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (from which claims 21 & 22 depend) is directed to a “…faucet comprising: a body…configured for mounting to a counter…”. In other words, as best understood, a counter is recited only in the context of intended use for the faucet, and is not a positively recited element of the claimed faucet. Claims 21 and 22, however, recite “wherein the [ultrasonic waveform generator / electrical power supply] is located below the counter”. This renders the respective 
For the purposes of examination in this action, the counter will be interpreted as being recited for intended use, rather than as a positively recited element of the claimed faucet; however, appropriate correction and clarification are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 & 21-23 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Granot (US 2007/0235091) in view of Segal (US 2002/0019709) and Velapure et al. (US 2018/0030698; hereafter Velapure).
Regarding claim 1, Granot discloses (e.g., fig. 1) a faucet comprising: 
a body (including at least 2 & 7) with a central passage (i.e., passage through which line 9 passes) configured for mounting to a counter (see below); 
a mixing valve (incl. at least 5; alternatively, 4 & 5) within the body configured to control delivery of water through the body (para. 33, lines 7-17; para. 36); 
a cold water supply line (connected to IP1; para. 33, lines 3-4) and a hot water supply 
a head (20 as in figs. 1 & 7) removably joined to the body (i.e., head 20 can be pulled down from the body, as shown; para. 35, lines 4-11 & para. 44) and in fluidic communication with the mixing valve (5) via a mixed water delivery line (including at least line 9); and
a spout (i.e. 8; or otherwise at least the outlet end of 8) on the head joined to the mixed water delivery line configured to deliver mixed water when the mixing valve is activated (see fig. 1; paras. 50 & 51).

Regarding the limitation wherein the body is “configured for mounting to a counter”, fig. 1 shows the body mounted to an element 3. Although element 3 is indicated as a sink (para. 33, lines 1-3), as understood, the faucet body as configured would be capable of mounting to a counter in a corresponding manner and therefore reads on the limitation above. 

Granot does not disclose the additional limitations wherein the faucet comprises an ultrasonic transducer within the body configured to transmit a waveform with at least one ultrasonic frequency into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated, and wherein the mixed water delivered from the spout carries the waveform within the mixed water; an ultrasonic waveform generator remotely located from the body and configured to compute the at least one ultrasonic frequency and an amplitude for the waveform produced by the ultrasonic transducer; and an electrical power supply configured to deliver an electrical current to the waveform generator and the ultrasonic transducer. 
Segal teaches (fig. 1) an ultrasonic wave-emitting faucet (67) comprising a body (generally indicated at 67) and a spout (the outlet of the faucet), a mixing union (43) for mixing water from a hot water supply line (66) and a cold water supply line (56), and an ultrasonic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot to include an ultrasonic transducer within the body (e.g., between the mixing valve and the faucet outlet) configured to transmit a waveform with at least one ultrasonic frequency into at least one of the cold water, the hot water, or the mixed water within the mixed water line when the mixing valve is activated (i.e., when the faucet is providing mixed water flow), and wherein the mixed water delivered from the spout carries the waveform within the mixed water, in view of the teachings of Segal, to provide disinfection and/or sterilization of an object being washed by the faucet, as further suggested by Segal (para. 62). 
Such a modification would have been otherwise obvious as the use of a known technique (i.e. providing an ultrasonic transducer in the body of a faucet to transmit an ultrasonic waveform to water therein for delivery from the spout; as in Segal) to improve a similar device (i.e. the faucet of Granot) in the same way (e.g., enabling disinfection / sterilization via ultrasonic waves in the water during washing). 
While Segal teaches providing ultrasonic waves to the water via a wave generator (e.g. a transducer, as understood) provided in the faucet body, Segal is otherwise silent as to details of the system for controlling / powering the ultrasonic transducer. 
Velapure teaches (fig. 1) an arrangement for applying vibrations/waves to a fluid provided from a fluid source (105) to an outlet (116) of a device, which may be a faucet (para. 17, lines 3-4; para. 18: “as used herein, the term “sprayer” includes, among other devices, 
Velapure teaches that the vibration source 114 may take a variety of forms, including an electroacoustic transducer (e.g., a speaker) or a piezoelectric transducer, each of which converts electrical signal into vibration (para. 23, lines 12-19). Velapure suggests that a vibration source (e.g. electroacoustic transducer / speaker 314) can be contained within a variety of structures, including a faucet body (para. 30, lines 8-13).
Velapure teaches that the waveform generator (120) is configured to compute at least one frequency and an amplitude for the waveform produced by the transducer (see para. 24, especially lines 7-10: “the signal may have a frequency and an amplitude, each of which may be varied…by the signal generator 120”), and that the electrical power supply (107) is configured to deliver an electrical current to the waveform generator (para. 20) and the transducer (i.e., via the signal generator 120 and, optionally, via an amplifier 130; para. 25, lines 9-14). 
Finally, Velapure suggests that the elements which are located remotely from the device housing (e.g., the waveform generator and the amplifier) may be “remotely located… under a sink or other structure (e.g., a cabinet)”, among other locations (para. 31, lines 1-7).

To promote compact prosecution in the event that the ultrasonic generator of Segal is not seen as teaching a transducer, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot, as otherwise modified in view of Segal above to have an ultrasonic generator in the faucet body, such that the ultrasonic generator is provided in the form of an electroacoustic or piezoelectric transducer, in view of the teachings of Velapure, as the simple substitution of one known element (e.g., the otherwise unspecified “ultrasonic generator” of Segal) for another (e.g., an 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot, as otherwise modified above, to provide an ultrasonic waveform generator remotely located from the body (e.g., provided under a sink / cabinet) and configured to compute the at least one ultrasonic frequency and an amplitude for the waveform produced by the ultrasonic transducer; and an electrical power supply configured to deliver an electrical current to the waveform generator and the ultrasonic transducer, in view of the teachings of Velapure, as the use of a known technique (e.g. providing an external waveform generator and power supply arrangement to control/power a vibration source / transducer within a faucet body, as taught by Velapure) to improve a similar device (i.e. the faucet of Granot, having an ultrasonic generation means / transducer therein, in view of Segal or otherwise in view of Segal & Velapure, as described above) in the same way (e.g., providing power conveniently from the power grid, via such a power supply; and enabling the output waveform of the transducer to be controlled via such a waveform generator to tailor the resultant waveform for a particular application, etc.). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious.

Regarding claims 3 & 4, Granot discloses the additional limitation wherein the faucet comprises an air injection mechanism including at least one of an aerator and a Venturi tube (para. 51, lines 6-8: “Preferably, water discharge head 8 includes an aerator, of known construction, for aerating the mixed water discharged…”), and further reads on the additional limitation of claim 4 wherein the air injection mechanism is downstream of the ultrasonic 

Regarding claim 5, Granot discloses the additional limitation wherein the faucet comprises a controller (6) on the body configured to control the mixing valve for delivery of the hot water, the cold water, and the mixed water through the body (para. 33, lines 13-17; para. 36, lines 1-8).
Regarding the limitation wherein the controller includes “a plurality of settings configured to each deliver the mixed water with a unique ratio of hot water and cold water”, as best understood, the handle 6 (i.e. the controller) of Granot can be rotated to a plurality of positions (i.e. “settings”), and each position would provide the mixed water with a unique ratio of hot water and cold water (i.e. each position along an operation direction corresponding to hot vs cold would correspond at least to a different proportion of hot water to cold water, as is otherwise well-known in the art). 

Regarding claims 21 & 22, with respect to the limitations wherein the ultrasonic waveform generator and electrical power supply are “located below the counter”, as set forth in the grounds of rejection under 35 U.S.C. 112(b) above, it is unclear if these limitations are positively requiring a counter, or are merely stating that these elements are capable of / configured for location under a counter. 
As noted above, Velapure teaches that the waveform generator and electrical power supply are located remotely from the faucet body (see fig. 1 of Velapure), and further suggests that elements which are located remotely from the device housing may be “remotely located… under a sink or other structure (e.g., a cabinet)”, among other locations (para. 31, lines 1-7).
As understood then, when the faucet of Granot is modified in view of Segal and Velapure as above, the remotely located ultrasonic waveform generator and electrical power 
Furthermore, as set forth in MPEP § 2144.04(VI)(C), it has been generally held that where the difference between the prior art and a claimed invention is merely a difference in the position of a particular component, such a difference is unpatentable if changing the position of the component would not have modified the operation of the device. In the instant case, it appears that the faucet of Granot (as modified) and the claimed invention would not operate any differently if the waveform generator and/or power supply were to be located under the counter, or in any other reasonable location exterior to the faucet body. 

Regarding claim 23, Velapure teaches that a communication line (i.e. “electrical lines”) may be configured to allow the waveform generator (signal generator 120) to communicate with the transducer (vibration source 114), via an optional amplifier (para. 25, lines 12-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the faucet of Granot, as otherwise modified above, by providing a communication line configured to allow the waveform generator to communicate with the ultrasonic transducer (e.g., via an amplifier), in view of the teachings of Velapure, as the use of a known technique (i.e. providing an electrical communication line between a waveform generator and a transducer, as taught by Velapure) to improve a similar device (the faucet of Granot, as modified above to include a transducer and a waveform generator) in the same way (e.g., enabling the waveform generator to provide electrical signals to the transducer directly rather than relying on wireless communication which may be more likely to generate and/or receive interference during use; such direct wiring may also be seen as more efficient or more reliable than wireless transmission, at least for certain applications). 
As a result, the limitations of claim 23 are met, or are otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered, however, applicant’s amendments to the claims have overcome the grounds of rejection set forth in the previous action. New or amended grounds of rejection have been applied to the claims in this action, as necessitated by the applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure. To promote compact prosecution, the following reference is noted as particularly pertinent: 
US 3,026,093 to Haan et al. teaches (see fig. 1 below) an arrangement comprising a sink (10) installed on a counter (11), wherein ultrasonic transducers (15) are installed on the sink. Haan further teaches a high frequency source (17; i.e. a waveform generator) and a power supply (cable 18 / plug 19) located below the counter; and communication lines (16) configured to allow the high frequency source / generator to communicate with each ultrasonic transducer. 

    PNG
    media_image1.png
    412
    828
    media_image1.png
    Greyscale








Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/Richard K. Durden/Examiner, Art Unit 3753            

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753